April 9, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     ANDRE NIGEL BENNETT, Appellant

NO. 14-14-00474-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is REFORMED, to reflect
appellant was convicted of theft in an amount greater than $1,500 but less than
$20,000.
      The Court orders the judgment AFFIRMED as REFORMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.